Title: Proc. Open. Trade W/ Cert. Pts. Of St. Domingo, 26 June 1799
From: 
To: Adams, John


				
					
					26 June, 1799.
				
				Whereas, by an act of the Congress of the United States, passed the 9th day of February last, entitled “An act further to suspend the commercial intercourse between the United States and France, and the dependencies thereof,” it is provided, that at any time after the passing of this act, it shall be lawful for the President of the United States, if he shall deem it expedient and consistent with the interest of the United States, by his order, to remit and discontinue for the time being the restraints and prohibitions by the said act imposed, either with respect to the French republic, or to any island, port, or place, belonging to the said republic, with which a commercial intercourse may safely be renewed; and also to revoke such order, whenever in his opinion the interest of the United States shall require; and he is authorized to make proclamation thereof accordingly;

And whereas the arrangements which have been made at St. Domingo for the safety of the commerce of the United States, and for the admission of American vessels into certain ports of that island, do, in my opinion render it expedient and for the interest of the United States to renew a commercial intercourse with such ports;Therefore I, John Adams, President of the United States, by virtue of the powers vested in me by the above recited act, do hereby remit and discontinue the restraints and prohibitions therein contained, within the limits and under the regulations here following, to wit:1. It shall be lawful for vessels which have departed or may depart from the United States, to enter the ports of Cape François and Port Republicain, formerly called Port-au-Prince, in the said island of St. Domingo, on and after the first day of August next.2. No vessel shall be cleared for any other port in St. Domingo than Cape Francois and Port Republicain.3. It shall be lawful for vessels which shall enter the said ports of Cape François and Port Republicain, after the thirty-first day of July next, to depart from thence to any port in said island between Monte Christi on the north and Petit Goave on the west; provided it be done with the consent of the government of St. Domingo, and pursuant to certificates or passports expressing such consent, signed by the consul-general of the United States, or consul residing at the port of departure.4. All vessels sailing in contravention of these regulations will be out of the protection of the United States, and be moreover liable to capture, seizure, and confiscation.Given under, &c.
				
					John Adams.

				
				
			